Case 3:08-cv-00007-GCS Document 374-1 Filed 03/11/19 Page 1 of 3 Page ID #1842



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GREGORY J. TURLEY,                                    )
                                                       )
                        Plaintiff,                     )
                                                       )
 vs.                                                   )       Cause No. 3:08-CV-00007
                                                       )
 DANNY BEDINGER, et al.,                               )
                                                       )
                        Defendants.                    )

             PLAINTIFF’S RESPONSE TO UNTIMELY RULE 59(e) MOTION

        Plaintiff Gregory Turley, by and through his attorney, responds to Defendants’ untimely

 Rule 59(e) Motion, stating as follows:

 I.     DEFENDANTS’ RULE 59(e) MOTION MUST BE DENIED BECAUSE IT IS
        UNTIMELY.

        1.      This Court must deny Defendants’ Motion to Reconsider (Doc. 372), because it

 was untimely and because the Court lacks discretion to grant extensions to untimely Rule 59(e)

 Motions.

        2.      This Court entered its Order and Injunction on September 26, 2018. Doc. 372.

        3.      The term “judgment”, as used in the Federal Rules of Civil Procedure “includes a

 decree and any order from which an appeal lies.” Fed. R. Civ. P. 54(a). Accordingly, the

 Court’s September 26, 2018 Order And Injunction was a judgment for the purpose of Rule 59(e).

 See Square D Co. v. Fastrak Softworks, Inc., 107 F.3d 448, 451, n1 (7th Cir. 1997)(“ It is well

 established that an order of the district court granting an injunction is a ‘judgment’ for purposes

 of Rule 59(e).”). Even preliminary injunctions are considered judgments for the purpose of Rule

 59(e). See Financial Servs. C. v. Weindruch, 764 F.2d 197, 198 (7th Cir. 1985) (per curiam);

 Wallace v. Miller, 2010 U.S. Dist. LEXIS 112257, *1-2 (S.D.Ill., June 13, 2012)(J. Gilbert)
Case 3:08-cv-00007-GCS Document 374-1 Filed 03/11/19 Page 2 of 3 Page ID #1843



        4.      Rule 6(b)(2) prohibits Courts from extending the time to act under Rule 59(e), and

 Rule 59(e) provides only provides litigants 28 days to file motions for reconsideration. Fed. R.

 Civ. P. 6(a)(2), 59(e).

        5.      Because Defendants filed their Rule 59(e) Motion 29 days after this Court entered

 judgment, see Doc. 372, this Court must deny Defendants’ Motion To Reconsider.

 II.    EVEN IF DEFENDANTS’ MOTION WERE NOT UNTIMELY, DEFENDANTS’
        MOTION IS IMPROPER UNDER RULE 59(e) AND SHOULD BE DENIED.

        6.      Even if Defendants’ Motion were not untimely, it should be denied by the Court

 because Defendants improperly assert facts and arguments that they should have made prior to

 the Court entering judgment.

        7.      Rule 59(e) “does not allow a party to introduce new evidence or advance

 arguments that could and should have been presented to the district court prior to the judgment.”

 Wallace v. Miller, 2010 U.S. Dist. LEXIS 112257, *1-2 (S.D.Ill., June 13, 2012)(citing Moro v.

 Shell Oil Co., 91 F.3d 872, 876 (7th Cir. 1996)).

        8.      In its Motion, Defendants wrongly assert two arguments that it should have made

 prior to judgment.

        9.      First, Defendants argue that “the Court’s Order and Opinion is the first instance

 where allegations of pre-text are raised regarding IDOC’s other legitimate reasons”. Doc. 372 at

 4. This is wrong. Plaintiff raised the issue of pretext in his May 9, 2018 Supplemental Brief.

 Doc. 369 at 1. If Defendants thought it necessary to address this issue, they should have done so

 in the following four months prior to judgment.

        10.     Second, Defendants make the untimely argument that the Court wrongly

 considered Plaintiff’s medical conditions without expert testimony; however, Defendants failed

 to object to Plaintiff’s evidentiary testimony concerning his conditions at the hearing. See Doc.
Case 3:08-cv-00007-GCS Document 374-1 Filed 03/11/19 Page 3 of 3 Page ID #1844



 158 at 85, 97-102 113, 114 (Plaintiff testifying concerning his anxiety). By failing to object to

 this testimony until after judgment, Defendants have waived their objection.

        WHEREFORE, Plaintiff prays that this Court denies Defendants’ Rule 59(e) motion.


                                               WITZEL, KANZLER & DIMMITT, LLC


                                               By:     /s/ Jay L. Kanzler
                                                     Jay L. Kanzler #6208895
                                                     2001 S. Big Bend Blvd.
                                                     St. Louis, Missouri 63117
                                                     Tel: (314) 645-5367
                                                     Fax: (314) 645-5387
                                                     jaykanzler@wkllc.com




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of March 2019, the foregoing was electronically filed
 with the Clerk of the Court using the CM/ECF system and sent to all parties of record


                                                        /s/ Jay L. Kanzler
